UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 06-6694




In Re:    JERMAINE    JERRELL    SIMS, a/k/a
Justice, a/k/a Jus,

                                                        Petitioner.



                On Petition for Writ of Mandamus
                     (No. 3:98-cr-00045-RLW)


Submitted: July 20, 2006                       Decided: July 28, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jermaine Jerrell Sims, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jermaine Jerrell Sims petitions for a writ of mandamus

seeking an order requiring the district court to inquire into

certain actions by the prosecutor in his criminal case.                   We

conclude that Sims is not entitled to mandamus relief.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.          In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).          Further, mandamus is a

drastic     remedy    and   should   only    be   used   in    extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.             In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Sims is not available by way of

mandamus. Accordingly, although we grant Sims’ motion for leave to

proceed in forma pauperis, we deny the petition for writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                     - 2 -